DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/280331 filed on February 20, 2019.  Claims 1 – 20 are pending.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/20/2019 was filed after the mailing date of the application on 02/20/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 16 is  objected to because of the following informalities:  Claim 16 should be dependent on claim 15 with the preamble changed to: The non-transitory computer readable medium of claim 15 . . .    Appropriate correction is required.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to machine learning 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muras et al. (U.S. 2022/0035728 A1; herein referred to as Muras) in view of Fung et al. (U.S. 2014/0214451 A1; herein referred to Fung in further view of Maitra et al. (U.S. 2016/0048655 A1; herein referred to as Maitra)
In regard to claim 1, Muras teaches a method comprising (see abstract “ . . . synergistically identify and validate semantic relationships, concepts, and groupings associated with data elements within a static or dynamic, time varying, source input . . . “) :
identifying a plurality of concepts (see ¶ [0007]” . . . it is important to understand the concepts, relationships and grouping of elements within and between inputs and outputs. To that end, the system and accompanying methods may intelligently and efficiently identify concepts, relationships, and groupings between data elements within a static or dynamic data source through a variety of ways. For example, the system and accompanying methods may identify such concepts, relationships, and/or groupings by intelligently reasoning about one or more organizational and/or geometrical input sources and one or more language input sources to generate concept, relationship, and grouping hypotheses, using supervised learning techniques to train reasoners utilized by the system and methods, verifying generated hypotheses using an active hypothesis tester, continually improving algorithmic or learned confidence thresholds, reasoner models, parameters, and data dictionaries from actively confirmed/rejected hypotheses, and optimizing the selection of features extracted and reasoners utilized to minimize or maximize a weighted function of cost, quality, and performance parameters for the system through the use of intelligent feature selection. . . .”);
analyzing a corpus of documents (see ¶ [0009]” . . . , the system and accompanying methods may be utilized to utilize data and textual information obtained from outputs of a software application, internal documents, external documents, hierarchical and/or graphical models, other information  to determine a first co-occurrence rate (e.g. a first hypothesis of a semantic relationship) for a first concept and a second concept in the plurality of concepts (see ¶ [0031]” . . A system 100 and accompanying methods for discovering semantic relationships in computer programs are disclosed. To that end, the system 100 and accompanying methods may intelligently and efficiently identify concepts, relationships, and groupings between data elements within a static or dynamic data source through a variety of ways. For example, the system 100 and accompanying methods may identify such concepts, relationships, and/or groupings by intelligently reasoning about one or more organizational and/or geometrical input sources and one or more language input sources to generate concept, relationship, and grouping hypotheses, using supervised learning techniques to train reasoners utilized by the system and methods, verifying generated hypotheses using an active hypothesis tester, continually improving algorithmic or learned confidence thresholds, reasoner models, parameters, and data dictionaries from actively confirmed/rejected hypotheses and/or constraints, and optimizing the selection of features extracted and reasoners utilized to minimize or maximize a weighted function of cost, quality, and performance parameters for the system through the use of intelligent feature selection  . . .”), 
upon determining that the first co-occurrence rate exceeds a predefined threshold (e.g. confidence threshold) (see ¶ [0037] “ . . . a user that may want to discover semantic relationships, concepts, and/or groupings associated with data elements in one or more sources of information, and may want to determine which hypotheses associated with the semantic relationships, concepts and/or groupings satisfy confidence thresholds . . .”), analyzing the corpus of documents (e.g. input source documents) (see ¶ [0101] “ . . .  Another type of feature extractor 17 that may be utilized with the method 900 is a natural language processing extractor 20, which may be utilized to extract natural language processing features from the information and/or source of the information. A natural language processing feature may be a feature derived from the groupings of words in text, meanings of text, metadata describing properties of text (e.g. type of text, type of font, part of speech of text, subject, object, verb, noun, adjective, adverb, etc.), any type of information associated with text, or a combination thereof. . .”) to determine a second co-occurrence rate for the second concept (see ¶ [0106] “ . . .  generating one or more hypotheses associated with the concepts, relationships, and/or groupings associated with the data elements. The hypotheses may indicate how the system 100 expects an application under evaluation 230 to operate based on using input values and/or performing actions with fields, parameters, operations, and/or transitions of the application under evaluation 230. In certain embodiments, when generating the hypotheses, the system 100 may generate corresponding confidence levels for each of the generated hypotheses, which correlate to the likelihood that each hypothesis is correct. In certain embodiments, the generation of the hypotheses may be performed and/or facilitated by utilizing the hypothesis tester 154, the hypothesis resolver 157, the reasoners 22, the feature extractors 17, the natural language processing engine 143, the part-of-speech tagger 144, the knowledge engine 153, the static model discovery module 200, the controller 224, the first user device 102, the second user device 111, the server 140, the server 150, the server 160, the reasoning engine 170, the learning engine 226, the training engine 175, the communications network 135, any component of FIGS. 1-5, any combination thereof, or by utilizing any other appropriate program, network, system, or device. Once 900 may include, at step 910, ranking the generated hypotheses relative to other generated hypotheses and/or to other hypothesis existing and/or accessible by the system 100, such as according to the confidence level for each hypothesis.  . . .”)  and at least a third concept of a set of concepts related to the first concept (e.g. common concepts) (see ¶ [0105] “ . . . the cross-domain reasoner 28 may provide a shared context, which may utilize synonyms, similarity measures, clustering, machine learning, and other similar techniques to identify common concepts and support the sharing of information across domains and within the cross-domain reasoner 28. As an example, several reasoners 22 may all develop knowledge about the input of addresses in the input form 600 shown in FIG. 6 and identified by labels 3, 4, and 5. The structural reasoner 23 may determine and/or infer that a relationship exists between the first and second line of the address input field based on their location within a document object model (DOM) of the hypertext markup language (HTML) description of the page provided to a web browser . . .”);
upon determining that second co-occurrence rate is below the predefined threshold (see ¶ [0107] “ . .  The confidence level threshold may be set by the system 100 itself (e.g. such as by the hypothesis resolver 157), by the first user 101, any other user (e.g. second user 110), any program of the system 100, any component inside or outside the system 100, or a combination thereof. If the confidence levels of the one or more hypotheses in the ranked list do not satisfy the confidence level threshold, the method 900 may revert back to step 908 and continue to generate hypotheses . . .”)., 
generating test data (see ¶ [0094] “ . . .  the test data 247 may include results and/or outputs generated from the system 100 as a result of conducting hypothesis tests. In certain embodiments test data 247 may include inputs and outputs of tests, executable and/or manual test steps, expected results of tests, actual results of tests, functional results of tests, performance results of tests, or any combination thereof. In certain embodiments, test data 247 may include metadata 230, any other information, or a combination thereof . . .“)  for training a machine learning model (see ¶ [0097] “ . . . incorporate a hypotheses resolver 157 and/or hypothesis tester 154 to further improve the quality of output concepts, relationships, and groupings, while providing feedback to a learning engine 226. Furthermore, the method 900 may utilize a training engine 175 that allows for the supervised generation of initial machine learning semantic relationship reasoning models, and the learning engine 226 to support the continuous modification of reasoning models and parameters based upon tested and resolved reasoning hypotheses  . . .”) including a negative inference (e.g. false hypothesis) (see ¶ [0118] “ . . .  This use-case shows that a cross-type reasoner 27 may utilize features extracted from images, natural language processed text, domains, and/or structural information to establish correct hypotheses and reject false hypotheses that may result for any single-type of reasoner 22. Typically, web pages (e.g. web page 700 including a form) are structurally divided into header 65, body 66, and footer 67 sections although the division of these sections may lack visual dividers 50, 51, 52, and, thus, may not be apparent in the rendered image of the web page 700. In this use case, the footer 67 does not have any separators (a line) or background changes, which would distinguish it from the body 66. In this case, a geometry (rendered image) based feature extractor (e.g. geometric feature extractor 19) and reasoner (e.g. geometric reasoner 24) might incorrectly associate the name of the company, Five Guys™ 64 in this example, with the field directly above the name as this is a similar association that the labels, “City” 60, “State” 61, “Zip” 62, and “Street” 59 have with the fields 53-56 above them. In this use-case scenario, a cross-type reasoner 27 may utilize the output of the structural feature extractor 18 in combination with the output of the geometric feature extractor 19 to 57 and label 64 are not in the same structural feature (header/body/footer). This negative inference may not be achievable through the use of structural and geometric reasoners separately . . .”) between the second concept and the third concept (see ¶ [0098] “ . . .  discovering semantic relationships, concepts, and/or groupings associated with data elements in one or more sources of information, and may want to determine which hypotheses associated with the semantic relationships, concepts and/or groupings satisfy confidence thresholds and which hypotheses would be confirmed or rejected based on tests conducted, based on the hypotheses, against an application under evaluation 230 by the system 100. A data element may be any data included within a source of information, which may have at least one or more distinctive characteristics from another data element within the source and/or another source. In certain embodiments, a data element may be identical to another data element included in the source and/or another source.  . . . “); and
training the machine learning model using the test data (see ¶ [0111] “ . . . providing training data 39 to the hypothesis resolver 157 from the training engine 175 and/or the learning engine 226. The training data 39 may be provided to the hypothesis resolver 175 to establish and/or improve the models (e.g. machine learning models) and/or parameters that the hypothesis resolver 157 utilizes when performing its functions. In certain embodiments, the method 900 may include having the training engine 175 and/or the learning engine 226 utilize machine-learning techniques to maximize reasoning and thresholding performance by adjusting the vocabularies, dictionaries, and/or parameters utilized by the system 100 to perform the operative functionality provided by the method 900 (or system 100) based upon validated (i.e. confirmed) and/or invalidated (i.e. rejected) hypotheses . . . “).
Muras fails to explicitly teach wherein the first co-occurrence rate relates to a number of times the first and second concepts were identified together in a same context; determining an inverse relationship between the second concept and the third concept;   However Fung teaches wherein the first co-occurrence rate relates to a number of times the first and second concepts (see  ¶ [0086] “ . . .  Received situational elements do not need to explicitly match specific terms associated with services, individual knowledge bases, or applications. As indicated above, an ontology may be used to associate situational element terms with similar subjects to determine specific service associations with specific situational elements scenarios. For example, a situational element may indicate that a "Female" is in an "Urgent Care" location. An ontology may group "Urgent Care" with an emergency care subject that may be associated with an "Emergency Room" application  . . .”)  were identified together in a same context (e.g. association) (see  ¶ [0056] “ . . . an expert may recognize that a particular form may be associated with a particular condition. An expert may also recognize that the information in one form is related to information in another form. These associations may be recorded and integrated to form the structure of the network . . .”);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for managing content from medical data collections where data is received indicating a context, and identifying at least one application or knowledge base associated with the context, and therein designating the identified application or knowledge base as active, and accessing the active application or knowledge base to provide information at an interface point for a medical professionals and a patient, as taught by Fung, into a system and method for discovering semantic relationships  concepts, and groupings associated with data elements within a static or dynamic, time varying, source input where feature extractors are used to extract features from the input and reasoners to develop associations using data from multiple feature set types, and, can thus generate reliable, robust, and complete sets of semantic relationships from the input, as taught by Muras.  Such incorporation provides a machine learning platform that can 
The combination of Muras and Fung fails to explicitly teach  determining an inverse relationship between the second concept and the third concept.  However Maitra teaches determining an inverse (e.g. conflicting) relationship between the second concept (e.g. attribute) and the third concept (e.g. attribute) (see ¶ [0124] “ . . . The pharmacovigilance system 100 may also perform semantic class consolidation by performing anaphora resolution (806). This process may evaluate whether a semantic class or relationship has been correctly identified by viewing the expression in context. The evaluation process may implement a scoring mechanism based on the global context of the document, an identification of agreeing and conflicting attributes, and the relationship type at issue, which may be based on the semantic class of the verb contained therein . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method to process large amounts of medical records or clinical literature to ensure safety of patients consuming a drug wherein an automatic process processes the medical records to extract information and relationships contained therein and may also form a preliminary assessment regarding a medical or clinical judgment, as taught by Maitra,  into a system and method for discovering semantic relationships  concepts, and groupings associated with data elements within a static or dynamic, time varying, source input where feature extractors are used to extract features from the input and reasoners to develop associations using data from multiple feature set types, and, can thus generate reliable, robust, and complete sets of semantic relationships from the input, wherein the input is content from medical data collections where data is received indicating a context, and identifying at least one application or knowledge base associated with the context, and therein designating the identified application or knowledge base as active, and accessing the active application or knowledge base to provide information at an interface point for a medical 
In regard to claim 2, the combination of Muras, Fung, and  Maitra  teaches further comprising:
upon determining that a first patient is associated with the second concept (see Maitra ¶ [0057] “ . . . The different ontologies may be represented in the form of different semantic classes (e.g., medical condition and drug) and semantic relationships between these classes. A semantic class may also have one or more semantic subclasses (e.g., a drug dosage or rout of administration). The ontology may present the lexical ontology in terms of a symbolic class, which may be a higher-level abstraction of constituent class members. As for semantic relationships, the ontology may maintain associations between semantic classes and different predicates. For example, a patient condition relationship may connect the person semantic class (the symbolic class for a patient) with a medical condition semantic class, where the connection or relationship is identified based on the presence of additional predicate semantic classes  . . .”), determining that the first patient is not associated with the third concept (e.g. adverse reaction) (see Maitra ¶ [0073] “ . . . The data in canonical format 304 may be passed to the NLP pipeline 220, which may perform various information extraction tasks, including semantic class identification and instantiation (402a). A semantic class may also have sub-classes, which the NLP pipeline 220 may be enabled to identify and extract. By way of example, with reference to FIG. 5, The NLP pipeline 220 may identify different semantic classes, including a patient semantic class 501, an adverse reaction semantic class 502, a predicate semantic class 503, a drug semantic class 504, an indication semantic class 505 and a drug dosage semantic class 506 . . .”).
The motivation to combine Maitra with the combination of Muras and Fung is described for the rejection of claim 1 and is incorporated herein.  Additionally, Maitra enables context relationships to be 
In regard to claim 3, the combination of Muras, Fung, and  Maitra  teaches further comprising determining the set of concepts related to the first concept comprises analyzing a knowledge graph (see Muras ¶ [0048] “ . . . once the initial set of potential concepts, keywords, terms, and/or content are determined by the controller based on the passing of the parsed text and/or content through the semantic libraries, the controller may then compare the initial set of concepts, keywords, terms and/or content to a database, such as a graph database (e.g. database 155) to determine if additional terms and/or content are available and/or if more optimal terms and/or content related to the parsed text and/or content exist. The graph database utilized by the natural language processing engine 143 may incorporate any of the features and functionality of a traditional graph database, and may include additional concepts, keywords, terms, and/or content and machine instructions, media content, and/or information associated with the additional concepts, keywords, terms, and/or content. In certain embodiments, the graph database may utilize graph structures to represent and store data . . . “) , wherein the knowledge graph includes the plurality of concepts and a plurality of identified connections among the plurality of concepts (see Muras ¶ [0048] “ . . . Notably, the graph database may store relationships between the data and content stored within the graph database, and may store any type of data, content, and/or terms that may be utilized to assist in determining the content related to the parsed text and/or content obtained from the input. Data and content that is related to one another within the graph database may be readily retrieved by the graph database and/or system 100 based on their associations and/or correlations. In certain embodiments, the graph database may include additional concepts, keywords, content, and terms related to or associated with the parsed text and/or content that may not be contained in the semantic libraries. As a result, the graph database may serve as an additional resource for the controller to determine additional concepts, keywords, 143 for various purposes. If, based on the comparison to the graph database, additional concepts, keywords, terms, and/or content related to the parsed text and/or content obtained from the input are determined by the controller, these additional terms and/or content, along with the initial terms and/or content determined based on the semantic library comparison, may be utilized to obtain additional relevant information and/or content related to the text in the input. . . “).
In regard to claim 4, the combination of Muras, Fung, and  Maitra  teaches further comprising:
updating the knowledge graph (see Fung ¶ [0055] “ . . . Probabilistic graphical models are graph-based representations for encoding a distribution over multi-dimensional space, wherein each node in a graph represents a random variable. Links between nodes specify a direction or relevance of an association . . “) based on determining that the second concept and the third concept are inversely related (e.g. in conflict) (see Fung ¶ [0073] “ . . . Knowledge bases or applications may also be designated as not active if the knowledge bases or applications are associated with the indicated context or situational elements, but conflict with other active knowledge bases or applications. In an embodiment, knowledge bases and/or applications include characteristics, and these characteristics may be compared to determine conflicts. For example, a knowledge base that has characteristics that indicate that the knowledge base may only be used with nurses may not be designated as active along with a knowledge base that is designated for use only with physicians, as these user roles may be designated as distinct and incompatible. In another example, a first and a second knowledge base may both have "female" characteristics associated. In such a situation, one of the conflicting knowledge bases may be designated as active, and the other designated as inactive . . .”).

In regard to claim 5, the combination of Muras, Fung, and  Maitra  teaches wherein updating the knowledge graph comprises adding a negative connection (e.g. negative discourse) between the second concept and the third concept in the knowledge graph (see Maitra  ¶ [0088] “ . . . he discourse parameter identified by the NLP pipeline 220 may be used to identify terms that establish a linguistic or textual causality and temporality of a sentence, or relationship, relative to another sentence, or relationship. For example, the discourse parameter may refer to forward positive causal terms (e.g., hence, consequently therefore) backward positive causal terms (e.g., because, due to, as), forward negative discourse terms (e.g., but, however, yet), and backward negative causal discourse (e.g., although, notwithstanding, even though). With respect to temporality, the discourse parameter may, for example, refer forward temporal or conjunctive terms (e.g., later, afterwards, next) or backward temporal or conjunctive terms (e.g., before, previously earlier). The discourse parameter may also identify conditional terms (e.g., unless, until, based upon, assuming that . . .”).
The motivation to combine the references is described for the rejection of claim 1.  Additionally, Maitra provides details to inverse or negative assoications.
In regard to claim 6, the combination of Muras, Fung, and  Maitra teaches wherein the first concept and the second concept are associated with medical conditions (see Fung ¶ [0034] “ . . .  A condition may involve any condition for a patient. In an embodiment, a determined condition involves a medical condition of the patient. For example, a condition may be heart disease, diabetes, epilepsy, hepatitis B, an allergy, or any condition related to the health or status of a patient. The condition is a possible diagnosis. A given input feature vector may indicate only one or more than one possible diagnoses and corresponding conditions. . . “).

In regard to claim 7, the combination of Muras, Fung, and  Maitra teaches wherein the machine learning model is used to perform treatment selection for a patient based in part on medical conditions of the patient (see Maitra ¶¶ [0093-0095] “ . . .  The causal temporal model formed by the pharmacovigilance system 100 may depend on the occurrence model of the relationship. For example, in a report occurrence model, the model may be centered on a report receipt date, where the identified elements may relate to case processing. The pharmacovigilance system 100 may determine if identified elements fall within a pre-report temporal period (e.g., past medical history) or a post-report temporal period (e.g., follow-up information, lab test reports, doctor's narrative). As another example, the identified relationships may correspond to a medical occurrence model where the model is centered around a reaction onset date, and the identified elements may relate to medical events happening in the case. Some elements may pre-date the reaction onset date (e.g., medical history, or the administration of a suspect drug), while other elements may correspond to a treatment narrative for the reaction (e.g., treatment drug given, suspect drug de-challenged/re-challenged/stopped, medical condition observations), which may terminate in the ultimate case outcome (e.g., recovery or fatality).   With reference to FIG. 6, a medical occurrence model is illustrated. The pharmacovigilance system 100 may identify temporal elements corresponding to the occurrence of a reaction event 601, a medical observation event 602, a drug treatment event 603, a medical observation event 604, a medical observation event 605, and a case outcome event 606. The pharmacovigilance system 100 may then form a temporally ordered list 610 of the relationships identified in the document, which may involve ordering matching relationship occurrences 630 based on the explicit or implicit determination of temporal parameters 620.  The pharmacovigilance system 100 may also identify the presence of 100 may use temporal discourse markers to draw associations between an ordered list of relationships, which, in some instances, may be limited to a subset of identified relationships. For example, the pharmacovigilance system 100 may selectively examine relationships between a patient, a medical condition, a suspect drug or treatment, and an adverse reaction (e.g., R4, R5, R6, R7, R11, R12, R13, R15, Causality). With reference to FIG. 7, for example, the pharmacovigilance system 100 may look at relationships involving a patient 701, an existing medical condition 702, suspect drugs and treatments 703, and adverse reactions 704. The pharmacovigilance system 100 may use the temporal discourse markers 705 to infer potential causal chains 710, which may be further evaluated by the pharmacovigilance system 100 . . . “).
The motivation to combine the references is described for the rejection of claim 1.  Additionally, Maitra provides capabilities for medical treatment decisions. 
In regard to claim 8, Muras teaches a system, comprising (see abstract “ . . . A system for discovering semantic relationships in computer programs is disclosed. In particular, the system may: synergistically identify and validate semantic relationships, concepts, and groupings associated with data elements within a static or dynamic, time varying, source input . . . “)
a processor (see ¶ [0017] “ . . . a processor that executes the instructions to perform operations conducted by the system . . .”); and 
a memory including computer readable instructions, which, when executed by the processor, cause the system to perform a method comprising (see ¶ [0018] “ . . . utilizing a memory that stores instructions, and a processor that executes the instructions to perform the various functions of the method . . .”): 
identifying a plurality of concepts  (see ¶ [0007] as described for the rejection of claim 1 and is incorporated herein); 
analyzing a corpus of documents(see ¶ [0009] as described for the rejection of claim 1 and is incorporated herein) to determine a first co-occurrence rate (e.g. a first hypothesis of a semantic relationship) for a first concept and a second concept in the plurality of concepts (see ¶ [0031] as described for the rejection of claim 1 and is incorporated herein), 
upon determining that the first co-occurrence rate exceeds a predefined threshold (e.g. confidence threshold) (see ¶ [0037] as described for the rejection of claim 1 and is incorporated herein), analyzing the corpus of documents (e.g. input source documents) (see ¶ [0101] as described for the rejection of claim 1 and is incorporated herein) to determine a second co-occurrence rate for the second concept (see ¶ [0106] as described for the rejection of claim 1 and is incorporated herein) and at least a third concept of a set of concepts related to the first concept (e.g. common concepts) (see ¶ [0105] as described for the rejection of claim 1 and is incorporated herein); 
upon determining that second co-occurrence rate is below the predefined threshold (see ¶ [0107] as described for the rejection of claim 1 and is incorporated herein), 
generating test data (see ¶ [0094] as described for the rejection of claim 1 and is incorporated herein) for training a machine learning model (see ¶ [0097] as described for the rejection of claim 1 and is incorporated herein) including a negative inference (e.g. false hypothesis) (see ¶ [0118] as described for the rejection of claim 1 and is incorporated herein) between the second concept and the third concept (see ¶ [0098] as described for the rejection of claim 1 and is incorporated herein); and 
training the machine learning model using the test data (see ¶ [0111] as described for the rejection of claim 1 and is incorporated herein).
Muras fails to explicitly teach wherein the first co- occurrence rate relates to a number of times the first and second concepts were identified together in a same context; determining an inverse relationship between the second concept and the third concept.  However Fung teaches wherein the first co-occurrence rate relates to a number of times the first and second concepts (see  ¶ [0086] as  were identified together in a same context (e.g. association) (see  ¶ [0056] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Fung with Muras is described for the rejection of claim 1 and is incorporated herein.
The combination of Muras and Fung fails to explicitly teach  determining an inverse relationship between the second concept and the third concept.  However Maitra teaches determining an inverse (e.g. conflicting) relationship between the second concept (e.g. attribute) and the third concept (e.g. attribute) (see ¶ [0124] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Maitra with the combination of Muras and Fung is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 9, the combination of Muras, Fung, and  Maitra  teaches the method further comprising: upon determining that a first patient is associated with the second concept (see Maitra ¶ [0057] as described for the rejection of claim 2 and is incorporated herein), determining that the first patient is not associated with the third concept (e.g. adverse reaction) (see Maitra ¶ [0073] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine Maitra with the combination of Muras and Fung is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 10, the combination of Muras, Fung, and  Maitra  teaches the method further comprising determining the set of concepts related to the first concept comprises analyzing a knowledge graph (see Muras ¶ [0048] as described for the rejection of claim 3 and is incorporated herein), wherein the knowledge graph includes the plurality of concepts and a plurality of identified connections among the plurality of concepts (see Muras ¶ [0048] as described for the rejection of claim 3 and is incorporated herein).
In regard to claim 11, the combination of Muras, Fung, and  Maitra  teaches the method further comprising updating the knowledge graph (see Fung ¶ [0055] as described for the rejection of claim 4 and is incorporated herein) based on determining that the second concept and the third concept are inversely related (e.g. in conflict) (see Fung ¶ [0073] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine the references is described  for the rejection of claim 4 and is incorporated herein.
In regard to claim 12, the combination of Muras, Fung, and  Maitra  teaches wherein updating the knowledge graph comprises adding a negative connection (e.g. negative discourse) between the second concept and the third concept in the knowledge graph (see Maitra  ¶ [0088] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine the references is described  for the rejection of claim 5 and is incorporated herein.
In regard to claim 13, the combination of Muras, Fung, and  Maitra teaches wherein the first concept and the second concept are associated with medical conditions (see Fung ¶ [0034] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine the references is described  for the rejection of claim 6 and is incorporated herein.
In regard to claim 14, the combination of Muras, Fung, and  Maitra teaches wherein the machine learning model is used to perform treatment selection for a patient based in part on medical conditions of the patient (see Maitra ¶¶ [0093-0095] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine the references is described  for the rejection of claim 6 and is incorporated herein.
In regard to claim 15, Muras teaches a non-transitory computer readable medium comprising instructions (see ¶ [0125] “ . . .  a machine-readable medium 1022 on which is stored one or more sets of instructions 1024, such as, but not limited to, software embodying any one or more of the methodologies or functions described herein, . . .”), which when executed by a processor of a computing device(see ¶ [0017] “ . . . a processor that executes the instructions to perform operations conducted by the system . . .”), cause the computing device to perform a method (see ¶ [0018] “ . . . utilizing a memory that stores instructions, and a processor that executes the instructions to perform the various functions of the method . . .”), the method comprising (“ . . . discovering semantic relationships in computer programs is disclosed. In particular, the system may: synergistically identify and validate semantic relationships, concepts, and groupings associated with data elements within a static or dynamic, time varying, source input . . . “):
identifying a plurality of concepts (see ¶ [0007] as described for the rejection of claim 1 and is incorporated herein);
analyzing a corpus of documents(see ¶ [0009] as described for the rejection of claim 1 and is incorporated herein) to determine a first co-occurrence rate (e.g. a first hypothesis of a semantic relationship) for a first concept and a second concept in the plurality of concepts (see ¶ [0031] as described for the rejection of claim 1 and is incorporated herein), wherein the first co-occurrence rate relates to a number of times the first and second concepts were identified together in a same context;
upon determining that the first co-occurrence rate exceeds a predefined threshold (e.g. confidence threshold) (see ¶ [0037] as described for the rejection of claim 1 and is incorporated herein), analyzing the corpus of documents(e.g. input source documents) (see ¶ [0101] as described for the rejection of claim 1 and is incorporated herein)  to determine a second co-occurrence rate for the second concept (see ¶ [0106] as described for the rejection of claim 1 and is incorporated herein) and at least a third concept of a set of concepts related to the first concept (e.g. common concepts) (see ¶ [0105] as described for the rejection of claim 1 and is incorporated herein);
upon determining that second co-occurrence rate is below the predefined threshold (see ¶ [0107] as described for the rejection of claim 1 and is incorporated herein), determining an inverse relationship between the second concept and the third concept;
generating test data (see ¶ [0094] as described for the rejection of claim 1 and is incorporated herein) for training a machine learning model (see ¶ [0097] as described for the rejection of claim 1 and is incorporated herein) including a negative inference (e.g. false hypothesis) (see ¶ [0118] as described for the rejection of claim 1 and is incorporated herein) between the second concept and the third concept(see ¶ [0098] as described for the rejection of claim 1 and is incorporated herein); and
training the machine learning model using the test data(see ¶ [0111] as described for the rejection of claim 1 and is incorporated herein).
Muras fails to explicitly teach wherein the first co-occurrence rate relates to a number of times the first and second concepts were identified together in a same context; determining an inverse relationship between the second concept and the third concept.  However Fung teaches wherein the first co-occurrence rate relates to a number of times the first and second concepts (see  ¶ [0086] as described for the rejection of claim 1 and is incorporated herein) were identified together in a same context (e.g. association) (see  ¶ [0056] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Fung with Muras is described for the rejection of claim 1 and is incorporated herein.
The combination of Muras and Fung fails to explicitly teach  determining an inverse relationship between the second concept and the third concept.  However Maitra teaches determining an inverse relationship between the second concept (e.g. attribute) and the third concept (e.g. attribute) (see ¶ [0124] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Maitra with the combination of Muras and Fung is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 16, the combination of Muras, Fung, and  Maitra  teaches the method further comprising: upon determining that a first patient is associated with the second concept (see Maitra ¶ [0057] as described for the rejection of claim 2 and is incorporated herein), determining that the first patient is not associated with the third concept (e.g. adverse reaction) (see Maitra ¶ [0073] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine Maitra with the combination of Muras and Fung is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 17, the combination of Muras, Fung, and  Maitra  teaches the method further comprising determining the set of concepts related to the first concept comprises analyzing a knowledge graph (see Muras ¶ [0048] as described for the rejection of claim 3 and is incorporated herein), wherein the knowledge graph includes the plurality of concepts and a plurality of identified connections among the plurality of concepts (see Muras ¶ [0048] as described for the rejection of claim 3 and is incorporated herein).
In regard to claim 18, the combination of Muras, Fung, and  Maitra  teaches the method further comprising: updating the knowledge graph (see Fung ¶ [0055] as described for the rejection of claim 4 and is incorporated herein) based on determining that the second concept and the third concept are inversely related (e.g. in conflict) (see Fung ¶ [0073] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine the references is described  for the rejection of claim 4 and is incorporated herein.
In regard to claim 19, the combination of Muras, Fung, and  Maitra teaches wherein the first concept and the second concept are associated with medical conditions (see Fung ¶ [0034] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 6 and is incorporated herein.
In regard to claim 20, the combination of Muras, Fung, and  Maitra teaches wherein the machine learning model is used to perform treatment selection for a patient based in part on medical conditions of the patient (see Maitra ¶¶ [0093-0095] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine the references is described  for the rejection of claim 6 and is incorporated herein.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444